Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a machine-learned attention model” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “generating, by the computing system, an attention feature representation based at least in part on the target feature representation and a machine-learned attention model; generating, by the computing system, an attended target feature representation based at least in part on masking the target feature representation with the attention feature representation; determining, by the computing system, a matching score based at least in part on application of a matching function to the source feature representation and the attended target feature representation; determining, by the computing system, a loss associated with the matching score and a ground-truth matching score for the source feature representation and the target feature representation; and adjusting, by the computing system, one or more parameters of the machine-learned attention model based at least in part on the loss.” However, the recited subject matter has not been disclosed within the specification in such a way as to enable one of ordinary skill in the art to make and/or use the invention. In particular, under the broadest reasonable interpretation (BRI), the claimed invention appears to recite the determination (or generation) of the “attention feature circular fashion, starting with “generating … an attention feature representation” based on the “machine-learned attention model” which in turn is determined by the “attention feature representation” through masking “the target feature representation” (to obtain “the attended target feature representation”). With “the attended target feature representation” obtained, a matching score (based at least in part on application of a matching function to the source feature representation and the attended target feature representation) is generated. This matching score is compared to a ground-truth matching score (for the source feature representation and the target feature representation) to generate a loss. According to applicant’s originally filed application, “minimization of the loss is positively correlated with greater similarity between the matching score and the ground-truth matching score (e.g., a matching score that is closer to the ground-truth matching score)” ([00110]). In such as circular determination, there is one trivial solution, which is when the “attention feature representation” (a mask according to [0089]) is identical to 1 and thus “the attended target feature representation” is identical to “the target feature representation”, which leads to “the machine-learned attention model” identical to an all-pass filter and as a result leads to an attentionless model without any focus on “the target feature representation”. Furthermore, amount of guidance or direction provided by applicant in the originally filed application is minimum to non-existence for a person of ordinary skill in the art to make and/or use the invention or even to avoid the above discussed trivial solution. While the disclosure sets forth some embodiments describing the workings of the invention, the presence of such circular determination discussed above with no clear local minima depend highly on the initial values (of the “attention feature representation” and the “machine-learned attention model”) and the amount of guidance or direction provided by applicant in the originally filed application is minimum to non-existence with regard to finding the correct solution (i.e., the claimed “attention feature representation” and  “machine-learned attention model”) from or despite potential local minima. The ordinary artisan would be faced with the options of determining how to avoid a trivial solution discussed above, or determining the correct solution of the recited minimization problem from or despite potential local minima, or starting from scratch given the description of the desired effects that the invention is intended to achieve, i.e., to localize objects (such as an vehicle) in an environment using compressed feature representations of the environment.
Upon consideration of the evidence according to the Wands factors, it is determined that the ordinary artisan would have to undertake undue experimentation to make and/or use the invention. Accordingly, Examiner finds that claim 1 fails to satisfy the enablement requirement.
Claims 2-6 depend on claim 1 without curing the above deficiencies and are thus rejected for the same reasons as for claim 1.
Claim 7 recites “a machine-learned attention model configured to generate an attention feature representation of a target feature representation of an environment based at least in part on evaluation of a loss associated with a matching score for a source feature representation and an attended feature representation relative to a ground-truth matching score for the source feature representation and the target feature representation; … generating an attended target feature representation based at least in part on masking the target feature representation with the attention feature representation.” Under BRI, “evaluation of a loss associated with a matching score for a source feature representation and an attended feature representation relative to a ground-truth matching score for the source feature representation and the target feature representation” is based on for training the machine-learned attention model. As a result, the same analysis for claim 1 discussed above applies to claim 7 with the same conclusion that the recited subject matter in claim 7 has not been disclosed within the specification in such a way as to enable one of ordinary skill in the art to make and/or use the invention.
Claims 8-16 depend on claim 7 without curing the above deficiencies and are thus rejected for the same reasons as for claim 7.
Claim 17 recites “generating an attention feature representation of the target feature representation based at least in part on a machine-learned attention model that is trained by evaluating a loss associated with a matching score for the attention feature representation and a source representation compared to a ground-truth matching score for the target feature representation and the source feature representation”. Again, here is the similar circular determination of the “attention feature representation” and the 
Claims 18-20 depend on claim 17 without curing the above deficiencies and are thus rejected for the same reasons as for claim 17.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above regarding claims 1, 7 and 17, the claimed subject matter recites a circular determination of the “attention feature representation” and the “machine-learned attention model”. As a result, the scope of each of these claims is unclear since it is unclear what it means by the “attention feature representation” and the “machine-learned attention model” with each being determined by the other in a circular fashion. Claim 7 has a further issue with its recited “attention feature representation” in the last line of the claim due to its insufficient antecedent basis for this 
All other claims depend on one of the claims 1, 7 and 17 and are therefore rejected on the same grounds as claims 1, 7 and 17. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al., "Deep attention-based spatially recursive networks for fine-grained visual recognition." IEEE transactions on cybernetics 49, no. 5 (March 22, 2018): 1791-1802.

    PNG
    media_image1.png
    408
    679
    media_image1.png
    Greyscale

Borji et al., "State-of-the-art in visual attention modeling." IEEE Transactions on Pattern Analysis and Machine Intelligence, 35(1), 185–207, 2013

    PNG
    media_image2.png
    281
    1327
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    610
    694
    media_image3.png
    Greyscale

Nguyen et al., "Attentive Systems: A Survey." Int J Comput Vis 126, 86–110 (2018). https://doi.org/10.1007/s11263-017-1042-6.

    PNG
    media_image4.png
    465
    578
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    554
    1141
    media_image5.png
    Greyscale

Zhang et al., "Attention-based neural network for traffic sign detection." In 2018 24th International Conference on Pattern Recognition (ICPR), pp. 1839-1844. IEEE, August, 2018.

    PNG
    media_image6.png
    522
    1431
    media_image6.png
    Greyscale

He et al., "Mask r-cnn." In Proceedings of the IEEE international conference on computer vision, pp. 2961-2969. 2017.

    PNG
    media_image7.png
    616
    666
    media_image7.png
    Greyscale

Zhang et al., "Mask R-CNN with feature pyramid attention for instance segmentation." In 2018 14th IEEE International Conference on Signal Processing (ICSP), pp. 1194-1197. IEEE, 2018.

    PNG
    media_image8.png
    487
    669
    media_image8.png
    Greyscale

Fu et al., "Look closer to see better: Recurrent attention convolutional neural network for fine-grained image recognition." In Proceedings of the IEEE conference on computer vision and pattern recognition, pp. 4438-4446. 2017.

    PNG
    media_image9.png
    733
    1344
    media_image9.png
    Greyscale

Song et al., "Mask-guided contrastive attention model for person re-identification." In Proceedings of the IEEE conference on computer vision and pattern recognition, pp. 1179-1188. 2018.

    PNG
    media_image10.png
    618
    1331
    media_image10.png
    Greyscale

Li et al., "Hierarchical attention transfer network for cross-domain sentiment classification." In Proceedings of the AAAI Conference on Artificial Intelligence, vol. 32, no. 1. 2018.

    PNG
    media_image11.png
    509
    1196
    media_image11.png
    Greyscale

Stab et al., "Cross-topic argument mining from heterogeneous sources using attention-based neural networks." arXiv preprint arXiv:1802.05758 (2018).

    PNG
    media_image12.png
    754
    602
    media_image12.png
    Greyscale

Kim et al., "Interpretable learning for self-driving cars by visualizing causal attention." In Proceedings of the IEEE international conference on computer vision, pp. 2942-2950. 2017.

    PNG
    media_image13.png
    740
    1352
    media_image13.png
    Greyscale

Wang et al, "AutoScaler: Scale-Attention Networks for Visual Correspondence", arXiv:161 Iv1, November 17, 2016, 10 pages.

    PNG
    media_image14.png
    268
    787
    media_image14.png
    Greyscale

Xiong et al., "Global supervised descent method." In Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 2664-2673. 2015.

    PNG
    media_image15.png
    448
    660
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669